875 F.2d 863
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard DOERING, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1536.
United States Court of Appeals, Sixth Circuit.
April 10, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff-appellant, Richard Doering (Doering), has appealed from the decision of the United States District Court for the Eastern District of Michigan granting summary judgment in favor of the Secretary of Health and Human Services (Secretary), denying Doering's application for disability insurance benefits.  Upon review of the claimant's assignments of error, the record in its entirety, the briefs of the parties and the arguments of counsel, this court concludes that the Secretary's denial of disability benefits is supported by substantial evidence.


2
Accordingly, the summary judgment in favor of the Secretary is AFFIRMED for the reasons stated in the Magistrate's Report of April 8, 1988 as adopted by the district court on April 19, 1988.